IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 236 MAL 2021
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Published Opinion and
              v.                               :   Order of the Superior Court at No.
                                               :   2060 EDA 2019, at 251 A.3d 782
                                               :   (Pa. Super. 2021) entered on April
CHRISTOPHER SNYDER,                            :   9, 2021, affirming, vacating and
                                               :   remanding the Judgment of
                    Petitioner                 :   Sentence of the Montgomery
                                               :   County Court of Common Pleas at
                                               :   No. CP-46-CR-2658-2018 entered
                                               :   on June 20, 2019


                                       ORDER



PER CURIAM                                              DECIDED: October 4, 2022

      AND NOW, this 4th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. The issue, as stated by petitioner is:


      1) “Whether the portion of Petitioner’s sentence that he be subject to the
         requirements of Subchapter H of the Sentencing Code – formerly, ‘Megan’s
         Law’ – violates his constitutional and statutory rights[,]” see PAA, at 2,


      Regarding this issue, the order of the Superior Court is VACATED, and the case

is REMANDED to the Superior Court for reconsideration in light of Commonwealth v.

Thorne, 2022 WL 2231821 (filed June 22, 2022).

      The Petition is DENIED in all other respects. Further, the Application for Leave to

file Amicus Brief is DENIED as moot.